  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 1 of 18 PAGEID #: 1362




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

MAO YU,

               Plaintiff,
                                                  Case No. 2:16-cv-944

       v.                                         Chief Magistrate Judge Elizabeth P. Deavers


DAVID A. DYE CO., LPA, et al.,

               Defendants.

                                     OPINION AND ORDER

       This case arises out of Plaintiff Mao Yu’s purchase of a property at a sheriff’s sale and a

homeowner’s association’s lien on that property that was left out of the foreclosure action.

Plaintiff sues the homeowner’s association, its management company, and its law firm under the

Ohio Planned Community Act and the Fair Debt Collection Practices Act. This Court has

jurisdiction pursuant to 28 U.S.C. § 1331. With the consent of the parties to the jurisdiction of

the United States Magistrate Judge (ECF No. 9), 28 U.S.C. § 636(c), this matter is before the

Court for consideration of Defendants’ Motion for Summary Judgment (ECF No. 56) and

Plaintiff’s Motion for Partial Summary Judgment (ECF No. 60), which are both fully briefed.

For the reasons that follow, Defendants’ Motion for Summary Judgment (ECF No. 56) is

GRANTED and Plaintiff’s Motion for Partial Summary Judgment (ECF No. 60) is DENIED.

                                I.     FACTUAL BACKGROUND

       On August 7, 2015, Plaintiff purchased the single-family home located at 120 Vandora

Place, Reynoldsburg, Ohio 43068 (the “Property”) at an auction held by the Franklin County

Sherriff. (Yu Deposition, ECF No. 57 at 66, 71–72; Confirmation Entry, ECF No. 57-5.) A
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 2 of 18 PAGEID #: 1363




foreclosure action had been initiated by Wells Fargo against the former owner of the Property on

October 14, 2014, resulting in the auction on August 7, 2015. (Complaint in Foreclosure, ECF

No. 56-4; Confirmation Entry, ECF No. 57-5.) The foreclosure action did not name Defendant

Village at Reynolds Crossing Homeowners Association, Inc. (the “HOA”) as a Defendant,

despite the former owner of the Property falling behind on her obligations to the HOA as of

March 2014. (Complaint in Foreclosure, ECF No. 56-4; HOA Transaction History, ECF No. 57-

10.) As of August 1, 2015, $3,449.92 remained due and owing to the HOA from the former

owner’s failure to pay assessments and late fees (the “Debt”). (ECF No. 56 at 4; HOA

Transaction History, ECF No. 57-10.)

       On June 27, 2014, the HOA sued the former owner in Franklin County Small Claims

Court for those unpaid assessments. (ECF No. 56.) After obtaining a judgment against the

former owner and a judgment lien on the Property, the HOA filed an Affidavit of Non-Payment

of Assessment Lien (the “Lien”) with the Franklin County Recorder’s Office on June 9, 2015.

(Id.; Affidavit of Non-Payment, ECF No. 56-2.) At the time of the foreclosure auction on

August 7, 2015, Plaintiff knew there was a lien on the Property from the HOA, but he thought it

would be “wiped out” by virtue of the sale. (Yu Deposition, ECF No. 57 at 76.) After Plaintiff

bought the Property, the parties had several conversations regarding the Debt.

       In addition to the HOA, Plaintiff sues Defendants David A. Dye Co., LPA, (“DADCO”),

a law firm that represents the HOA with respect to the collection of defaulted debts, and Omni

Community Association Mangers, LLC (“Omni”), the third-party management agent for the

HOA. (ECF No. 34 at 3; ECF No. 56 at 2.) Plaintiff alleges that each of the Defendants are

liable for (1) violating the Planned Community Law and (2) violating the Fair Debt Collection

Practices Act (“FDCPA”). (ECF No. 34 at 7–10.) Plaintiff moves for partial summary judgment



                                                    2
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 3 of 18 PAGEID #: 1364




as to liability for both claims but requests that the Court schedule a trial as to damages for the

alleged FDCPA violations. (ECF No. 60 at 1, 18.) Defendants move for summary judgment on

the Amended Complaint in its entirety. (ECF No. 56.)

                                 II.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The moving party has the initial

burden of proving that no genuine issue of material fact exists, and the court must draw all

reasonable inferences in the light most favorable to the nonmoving party.” Stansberry v. Air

Wisconsin Airlines Corp., 651 F.3d 482, 486 (6th Cir. 2011) (internal quotations omitted); cf.

Fed. R. Civ. P. 56(e)(2) (providing that if a party “fails to properly address another party’s

assertion of fact” then the Court may “consider the fact undisputed for purposes of the motion”).

       “Once the moving party meets its initial burden, the nonmovant must ‘designate specific

facts showing that there is a genuine issue for trial.’” Kimble v. Wasylyshyn, 439 F. App’x 492,

495–96 (6th Cir. 2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) ); see also

Fed. R. Civ. P. 56(c) (requiring a party maintaining that a fact is genuinely disputed to “cit[e] to

particular parts of materials in the record”). “The nonmovant must, however, do more than

simply show that there is some metaphysical doubt as to the material facts, . . . there must be

evidence upon which a reasonable jury could return a verdict in favor of the non-moving party to

create a genuine dispute.” Lee v. Metro. Gov't of Nashville & Davidson Cnty., 432 F. App’x 435,

441 (6th Cir. 2011) (internal quotation marks and citations omitted). “When a motion for

summary judgment is properly made and supported and the nonmoving party fails to respond




                                                      3
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 4 of 18 PAGEID #: 1365




with a showing sufficient to establish an essential element of its case, summary judgment is

appropriate.” Stansberry, 651 F.3d at 486 (citing Celotex, 477 U.S. at 322–23).

        In this case, the parties have filed cross-motions for summary judgment. In reviewing

cross-motions for summary judgment, courts should “evaluate each motion on its own merits and

view all facts and inferences in the light most favorable to the non-moving party.” Wiley v.

United States, 20 F.3d 222, 224 (6th Cir. 1994). “The filing of cross-motions for summary

judgment does not necessarily mean that the parties consent to resolution of the case on the

existing record or that the district court is free to treat the case as if it was submitted for final

resolution on a stipulated record.” Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir.

1991) (quoting John v. State of La. (Bd. of Trs. for State Colls. & Univs.), 757 F.2d 698, 705 (5th

Cir. 1985)). The standard of review for cross-motions for summary judgment does not differ

from the standard applied when a motion is filed by one party to the litigation. Taft Broad., 929

F.2d at 248.

                                            III.    ANALYSIS

        Plaintiff sets forth two causes of action in his Amended Complaint: (1) violation of the

Ohio Planned Community Act, and (2) violation of the Fair Debt Collection Practices Act. (ECF

No. 34 at 7, 9.)

    A. Ohio Planned Community Act (“OPCA”)

        Plaintiff asserts that, pursuant to the OPCA and the HOA’s governing documents, the

Lien is improperly charged as to Plaintiff because the Debt was accrued by someone other than

Plaintiff. (ECF No. 64 at 2.) Plaintiff further asserts that the Lien was invalidated by virtue of

the foreclosure sale and doctrine of lis pendens. (ECF No. 60 at 17–18). Plaintiff seeks

summary judgment on this claim along with an order discharging the Lien, an order requiring the



                                                        4
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 5 of 18 PAGEID #: 1366




HOA to file a release to the Franklin County Recorder, and an award of attorney fees. (Id. at

18.)

       Defendants also seek summary judgment on this claim, asserting that Plaintiff cannot

establish essential elements of the claim because the Debt and HOA Lien were properly charged

for purposes of the OPCA. (ECF No. 56 at 8–9.) While Defendants argue that the Lien survived

the foreclosure under applicable state law, they note that Plaintiff has not brought an action to

quiet title or for a declaratory judgment and that the Lien’s status following the foreclosure is

irrelevant to whether Defendants violated the OPCA. (ECF No. 63 at 9–15.) The Court agrees.

       The OPCA was established to create “a uniform framework for the operation and

management of planned communities in [Ohio] and to supplement any planned community

governing document that is in existence on the effective date of this chapter.” Ohio Rev. Code §

5312.15 (emphasis added). Among other things, the OPCA provides that an HOA “has a lien

upon the estate or interest in any lot” for any unpaid assessments levied in accordance with the

HOA’s declaration. Ohio Rev. Code §§ 5312.11(A), 5312.12(A). In order to perfect its lien, an

HOA must file a certificate of lien with the county recorder. Ohio Rev. Code § 5312.12(B)(1)

(“The [HOA lien for unpaid assessments] is effective on the date that a certificate of lien is filed

for record in the office of the recorder of the county or counties in which the lot is situated,

pursuant to authorization by the board of directors of the owners association.”).

       The OPCA provides a remedy for liens that stem from unpaid assessments that were

improperly charged against an owner. Ohio Rev. Code § 5312.12(D). The statute provides as

follows:

       An owner may commence an action for the discharge of the lien in the court of
       common pleas of the county in which all or a part of the property is situated if the
       owner believes that the liability for the unpaid assessment or charge for which the
       owners association filed a certificate of lien was improperly charged. In the action,

                                                      5
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 6 of 18 PAGEID #: 1367




       if it is finally determined that the unpaid amount of the assessment or charge was
       improperly charged to the owner or the lot, the court shall enter an order that it
       determines to be just, which may provide for a discharge of record of all or a portion
       of the lien and an award of attorney’s fees to the owner.

Id.

       Although the OPCA contains a framework of requirements and restrictions that govern

planned communities, it also contains a “conflicts of law” section, in which it states as follows:

       In the event of a specific conflict between this chapter and express requirements or
       restrictions in such a governing document, the governing document shall control.
       This chapter shall control if any governing document is silent with respect to any
       provision of this chapter.

Ohio Rev. Code § 5312.15. Along the same lines, the OPCA elsewhere states that “[n]othing in

this chapter invalidates any provision of a document that governs a planned community if that

provision was in the document at the time the document was recorded and the document was

recorded prior to the original effective date of this chapter.” Ohio Rev. Code § 5312.02(C).

       Here, Plaintiff seeks an order discharging the Lien, requiring the HOA to file a release to

the Franklin County Recorder, and awarding attorney fees pursuant to Ohio Rev. Code §

5312.12(D). (ECF No. 60 at 17–18.) He asserts that the Defendants’ efforts to seek payment

from him pursuant to the Lien constitute an improper charge because the Property should have

been free and clear of all liens and encumbrances following the foreclosure sale. (Id.) In

response to Defendants’ Motion for Summary Judgment on this claim, Plaintiff further asserts

that the HOA’s governing documents also provide that a purchaser at a foreclosure sale takes the

property free and clear of claims for unpaid assessments. (ECF No. 62 at 2.) Specifically,

Section 5.5 of the Declaration of Covenants, Easements, Restrictions, Assessments, and

Assessment Liens for Reynolds Crossing (the “HOA’s Declarations”) indicates that unpaid

assessments are the “personal obligation of the [o]wners of the [l]ot or [unit]” and that “any



                                                     6
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 7 of 18 PAGEID #: 1368




purchaser at a foreclosure sale, shall take the property free of any claims for unpaid

[a]ssessments against the mortgage [l]ot . . . which became due and payable prior, in the case of

foreclosure, to the date of sale.” (ECF No. 60-6 at §§ 5.5(b), (d).) Plaintiff contends that,

because of the conflicts of law provision of the OCPA, Section 5.5 of the HOA’s Declarations

controls such that Plaintiff’s purchase of the Property should have been free and clear of any

liens and therefore this Court should discharge the Lien. (Id. at 2–4.)

       Plaintiff’s contentions are not properly before the Court under the OCPA. The question

before the Court is not whether the Lien is valid as a result of the foreclosure action or under the

HOA’s Declaration. The question before the Court is whether “the liability for the unpaid

assessment or charge for which the owners association filed a certificate of lien was improperly

charged.” Ohio Rev. Code § 5312.12(D) (emphasis added). That is, were the original

assessments or charges—that went unpaid, prompting the HOA to file a certificate of lien—

proper?

       Neither Plaintiff nor Defendants cite to any case law on the meaning of “improperly

charged” as used in R.C. § 5312.12(D) and the Court has only found one Ohio state court case

analyzing the issue. In Weber v. Shawnee Junction Homeowners Ass’n, Inc., the Wood County

Court of Common Pleas held that an award of attorney fees under the OPCA was appropriate

where “the fees underlying the lien were improperly charged.” No. 2014CV0651, 2015 WL

13186442, at *3 (Ohio Com. Pl. Dec. 22, 2015). In that case, the HOA had filed bylaws with the

Wood County Recorder as required under Ohio Rev. Code § 5312.02(D)(1). Id. at *2. The

applicable bylaws did not allow for the enforcement of liens for violations of the declaration of

restrictions. Id. Even so, the HOA filed a lien against the plaintiffs’ property for a violation of

the declaration of restrictions. Id. The court found that the HOA “lacked authority to charge the



                                                     7
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 8 of 18 PAGEID #: 1369




fees underlying the lien . . . because the fees were not provided for in the copy of the bylaws

recorded with the Wood County Recorder.” Id. at *3. This, the court found, warranted relief

under Ohio Rev. Code § 5312.12(D), as the HOA lacked authority to charge the underlying fees.

Id.

         Much of Plaintiff’s arguments with respect to this cause of action relate to the validity of

the Lien on the Property following the foreclosure action. Because this issue is not properly

before the Court in an action under Ohio Rev. Code § 5312.12(D), the Court makes no findings

or conclusions with respect to the validity of the Lien against Plaintiff.

         As applied to this case, there is no dispute as to the propriety of the original unpaid HOA

assessments and charges under the HOA’s Declarations. Plaintiff does not allege that these

assessments on the former owner were improperly charged. (See ECF No. 34.) The record

contains an account statement showing the relevant assessments and charges against the former

owner of the Property. (HOA Transaction History, ECF No. 57-10.) Asked about these charges

during his deposition, Plaintiff maintained that he does not have any evidence suggesting that

these charges are improper. (Yu Deposition, ECF No. 57 at 115.) Accordingly, there is no

genuine dispute of material fact that can sustain a valid claim under the OPCA. Summary

judgment is therefore proper in favor of Defendants on this cause of action.

      B. Fair Debt Collection Practices Act (“FDCPA”)

         The FDCPA, 15 U.S.C. § 1692, et seq., was enacted “to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote consistent state

action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692e. Plaintiff brings

FDCPA claims against each Defendant pursuant to §§ 1692e, 1692f, and 1692g. (ECF No. 34 at



                                                      8
  Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 9 of 18 PAGEID #: 1370




10.) His Motion for summary judgment as to liability under the FDCPA only references

liability under § 1692e, however, so Plaintiff has appeared to abandon his other theories of

liability.

        FDCPA § 1692e provides in relevant part as follows:

        A debt collector may not use any false, deceptive, or misleading representation or
        means in connection with the collection of any debt. Without limiting the general
        application of the foregoing, the following conduct is a violation of this section:

        ***

        (2) The false representation of—(A) the character, amount, or legal status of any
        debt; or (B) any services rendered or compensation which may be lawfully
        received by any debt collector for the collection of a debt.

        ***

        (5) The threat to take any action that cannot legally be taken or that is not
        intended to be taken.

        ***

        (10) The use of any false representation or deceptive means to collect or attempt
        to collect any debt or to obtain information concerning a consumer.

15 U.S.C. § 1692e.

        “The purpose of the [FDCPA] is to eliminate abusive debt collection practices by debt

collectors.” Kline v. HomEq, No. 3:07-CV-084, 2008 WL 11351581, at *3 (S.D. Ohio Nov. 25,

2008) (citing 15 U.S.C. § 1692e & MacDermid v. Discover Fin.Servs., 488 F.3d 721, 734–35

(6th Cir. 2007)) (internal quotations omitted). Furthermore, the FDCPA was enacted “to protect

consumers from a host of unfair, harassing, and deceptive collection practices without imposing

unnecessary restrictions on ethical debt collectors.” Id. (citing Staub v. Harris, 626 F.2d 275,

276–77 (3d Cir. 1980)) (quoting Consumer Credit Protection Act, S. Rep. No. 95-382, at 1–2

(1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1696). “The primary goal of the FDCPA is to



                                                      9
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 10 of 18 PAGEID #: 1371




protect consumers from abusive, deceptive, and unfair debt collection practices, including threats

of violence, use of obscene language, certain contacts with acquaintances of the consumer, late

night phone calls, and simulated legal process.” Id. (citations omitted).

       To establish liability under § 1692e for using false statements in connection with the

collection of a debt, (1) a plaintiff must be a consumer as defined by the FDCPA; (2) the debt

must be primarily for personal, family, or household purposes; (3) the defendant must be a debt

collector as defined by the FDCPA; and (4) the debt collector must have violated § 1692e.

Wallace v. Washington Mut. Bank, F.A., 683 F.3d 323, 326 (6th Cir. 2012). All four elements

are disputed in this case, but the Court’s analysis will focus on the third and fourth elements, as

they are dispositive of the claim.

       “Debt Collector” under the FDCPA

       For Defendants to be liable under the FDCPA, they must fall within the FDCPA’s

definition of a “debt collector.” The FDCPA defines a “debt collector” as “any person who uses

any instrumentality of interstate commerce or the mails in any business the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). The

definition excludes creditors, defined as “any person who offers or extends credit creating a debt

or to whom a debt is owed, but such term does not include any person to the extent that he

receives an assignment or transfer of a debt in default solely for the purpose of facilitating

collection of such debt for another.” 15 U.S.C. §§ 1692a(4), 1692a(6)(A).

       Plaintiff brings his FDCPA claim against all three Defendants. Because the HOA is the

entity to whom the alleged Debt is owed, it is a creditor and therefore excluded from FDCPA

liability. Defendants admit that DADCO meets the definition of a debt collector. (ECF No. 35



                                                     10
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 11 of 18 PAGEID #: 1372




at PARA 16.) The parties disagree on whether Defendant Omni is a debt collector subject to

FDCPA liability.

       Defendants assert that Omni, as a third-party management company for the HOA, is not a

debt collector within the meaning of the FDCPA. (ECF No. 56 at 16–18; ECF No. 61 at 4–5;

ECF No. 63 at 5–7.) Plaintiff contends that Omni is a debt collector pursuant to its agreement

with the HOA because it collects association dues from owners, is entitled to charge and retain

late fees against owners, regularly mails communications related to association dues and other

charges through the mail. (ECF No. 60 at 8–9.)

       Section 1692a(6)(F)(i) of the FDCPA excludes from the definition of “debt collector”

“any person collecting or attempting to collect any debt owed or due or asserted to be owed or

due another to the extent such activity . . . is incidental to a bona fide fiduciary obligation.” 15

U.S.C. § 1692a(6)(F)(i). To be covered by this exemption, the defendant must owe a fiduciary

obligation to the party for whom they are performing debt collecting services and the defendant’s

debt-collection activity must be incidental to that fiduciary obligation.

       In Harris v. Liberty Community Management, Inc., the United States Court of Appeals

for the Eleventh Circuit held that, although a management company collected unpaid

assessments for an HOA, this activity was incidental to its fiduciary obligation to the HOA and

thus the management company was not a debt collector under the FDCPA. 702 F.3d 1298, 1302

(11th Cir. 2012). According to the Eleventh Circuit, incidental, “in common parlance, means

‘occurring as something casual or of secondary importance.’” Id. (citing 1 Shorter Oxford

English Dictionary 1343 (5th ed. 2002)). The court then found that the management agreement

between the management company and the HOA allocated a wide range of duties beyond debt

collection to the management company such that it “did much more than just collect assessments



                                                      11
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 12 of 18 PAGEID #: 1373




for the [HOA].” Id. Specifically, it also contracted for maintenance of the community’s

common areas, contracted for utilities (including gas, electricity, and water), purchased

insurance, investigated claims, made reports to insurance companies, kept and maintained

ledgers and bank accounts, prepared and submitted a budget, deposited money and wrote checks,

reconciled monthly bank statements, and assisted the HOA with its yearly tax filings. Id. Based

on these additional duties and activities that the management company performed, the Eleventh

Circuit held that its debt-collection activity was not “central to, or the primary purpose of” its

fiduciary obligation to the HOA, and therefore it qualified for the exemption under §

1692a(6)(F)(i). Id.

       The Eleventh Circuit’s analysis on this issue is consistent with Sixth Circuit cases that

have applied § 1692a(6)(F)(i). In Bates v. Green Farms Condominium Association, the plaintiff

sued the homeowner’s association and the condominium’s management company, Highlander,

following a nonjudicial foreclosure of the plaintiff’s condominium unit for violating the

condominium bylaws. 958 F.3d 470, 479 (6th Cir. 2020). The Sixth Circuit upheld the trial

court’s dismissal of the Complaint. Id. As to Highlander, it noted that “courts have held that

managers of condominium or apartment complexes fall within exceptions to the debt-collector

definition when acting as agents for the condo or apartment owners.” Id. at 481. It found that

courts “have invoked either an exception covering entities who collect debts ‘incidental to a bona

fide fiduciary obligation’ or one covering entities who collect debts that were not in default when

the entities ‘obtained’ them.” Id., citing 15 U.S.C. § 1692a(6)(F)(i), (iii); Harris v. Liberty Cmty.

Mgmt., Inc., 702 F.3d 1298, 1301–03 (11th Cir. 2012); Carter v. AMC, LLC, 645 F.3d 840, 843–

44 (7th Cir. 2011); Raburn v. Wiener, Weiss & Madison, 2018 WL 2107188, at *4 (M.D. La.

May 7, 2018), aff’d sub nom. 761 F. App’x 263 (5th Cir. 2019).



                                                     12
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 13 of 18 PAGEID #: 1374




       Here, the Management Agreement requires Omni to preform a wide range of duties other

than debt collection. (Dye Deposition, ECF No. 56-4 at 29–31; Management Agreement, ECF

No. 56-1.) The Management Agreement lists the following services: budgeting, invoicing of

annual association dues, collecting in the ordinary course of business association dues, securing

maintenance provider bids, awarding contracts, overseeing performance of subcontractors,

keeping financial records, communicating with homeowners, enforcing deed restrictions, and

more. (ECF No. 56-1 at 1–2.) Plaintiff contends that Omni is “engaged in the regular business

of collecting debts” and asserts that the Management Agreement establishes that Omni “was

contracted to collect monies on behalf of the HOA.” (ECF No. 62 at 14.) Plaintiff seems to

ignore the evidence of the other services Omni is contractually obligated to perform for the

HOA. The Court finds that, based on the text of the Management Agreement itself, the majority

of the services Omni provides to the HOA do not relate to debt collection.

       This undisputed evidence demonstrates that Omni’s debt-collection activity was

“incidental to” and not “central to” or “the primary purpose of” its fiduciary obligations to the

HOA. As in Harris, the Management Agreement between the HOA and Omni obligates Omni to

perform a wide range of duties. Omni does “much more than just collect assessments for the

[HOA].” Harris, 702 F.3d at 1302. The record evidence of Omni’s numerous duties and

activities unrelated to debt collection demonstrates that its debt-collection activity was

“incidental” to—not “central to, or the primary purpose of”—the fiduciary obligation owed to

the HOA. Omni is accordingly not a debt collector under § 1692a(6)(F)(i) of the FDCPA.




                                                     13
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 14 of 18 PAGEID #: 1375




        Communications at Issue

        Plaintiff alleges that five communications violate § 1692e for making false or misleading

representations. (ECF No. 60 at 13.) As to each, Plaintiff alleges that the communication was

misleading or deceptive because he does not believe the Debt is collectable against him at all.

(Id.; ECF No. 64 at 8.) Only two of these communications are from DADCO, the only

Defendant who is a debt collector subject to liability under the FDCPA. These communications

consist of a February 17, 2016, letter to Plaintiff and a March 28, 2016 letter to Plaintiff’s

attorney. (ECF No. 60 at 13.)

    1. February 17, 2016 Letter

        Plaintiff asserts that “[o]n or about February 17, 2016, DADCO sent a letter threatening a

lawsuit to collect against Mr. Yu unless he made full payment of the debt $4,371.35 to OMNI.”

(ECF No. 60 at 6.) A copy of the letter is attached to Plaintiff’s Motion as Exhibit P. (ECF No. 60-

16.) Plaintiff does not describe the particular basis on which he alleges this letter violates the

FDPCA apart from his general contention that he does not owe the Debt. (ECF No. 60.) Defendants

respond that this is a “garden-variety collection notice” and that, when asked about this letter during

his deposition, Plaintiff testified that the statement “you have failed or refused to pay” the Debt was

misleading and that the amount stated as due was incorrect. (Id.) Additionally, Defendants contend

that this letter was sent inadvertently, despite procedures to prohibit its mailing, and that it is

therefore subject to the bona fide error defense under § 1692k(c).

        Section 1692k(c) provides as follows:

        A debt collector may not be held liable in any action brought under this subchapter
        if the debt collector shows by a preponderance of evidence that the violation was
        not intentional and resulted from a bona fide error notwithstanding the maintenance
        of procedures reasonably adapted to avoid any such error.




                                                         14
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 15 of 18 PAGEID #: 1376




15 U.S.C. § 1692k(c). “To qualify for the bona fide error defense, a debt collector must prove by

a preponderance of the evidence that: (1) the violation was unintentional; (2) the violation was a

result of a bona fide error; and (3) the debt collector maintained procedures reasonably adapted

to avoid any such error.” Hartman v. Great Seneca Fin. Corp., 569 F.3d 606, 614 (6th Cir.

2009) (citing Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 538 F.3d 469, 476–77

(6th Cir. 2008)). This “does not require debt collectors to take every conceivable precaution to

avoid errors; rather, it only requires reasonable precaution.” Charbonneau v. Mary Jane Elliott,

P.C., 611 F. Supp. 2d 736, 743 (E.D. Mich. 2009) (citing Kort v. Diversified Collection Servs.,

394 F.3d 530, 539 (7th Cir. 2005)).

       This Court previously described these elements as follows:

       As to the first prong, the Sixth Circuit has held that the bona fide error defense
       requires only negation of specific intent. Johnson v. Riddle, 443 F.3d 723, 729
       (10th Cir. 2006). That is, the defendant must show that it did not intend to violate
       the FDCPA, not that it did not intend to make the communication. As to that issue,
       the Court looks to the subjective intent of the debt collector. . . . As to the second
       element of the defense, this Court has explained that a bona fide error is one that is
       made in good faith; inadvertently; without fraud or deceit. Edwards v. McCormick,
       136 F. Supp. 2d 795, 800 (S.D. Ohio 2001) (citing Black's Law Dictionary 168 (7th
       ed. 1999)). The third element, the procedures prong, by the express language of
       the statute, must be “reasonably adapted to avoid” the error that occurred. 15
       U.S.C. § 1692k(c).

Durthaler v. Accounts Receivable Mgmt., Inc., 854 F. Supp. 2d 485, 493–94 (S.D. Ohio 2012).

       In his deposition, David Dye testified that DADCO’s software for tracking homeowners’

accounts had an internal note next to Plaintiff’s address indicating that no communication should

be sent. (ECF No. 56-4 at 131–134.) When Plaintiff updated his address in the system, the

software recalculated the time period for a warning letter to be sent. (Id.) Mr. Dye stated that

the letter “never should have been sent.” (Id. at 132.) Plaintiff contends that this was not a




                                                    15
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 16 of 18 PAGEID #: 1377




miscoding error but instead is a flaw in DADCO’s software system, which he states is “clearly

not reasonably adapted” to avoid these types of notices being sent. (ECF No. 62 at 19.)

        The Court finds that the preponderance of the undisputed evidence establishes all three

elements such that the bona fide error exception applies even if this communication constituted

an FDCPA violation. Mr. Dye’s testimony establishes that DADCO did not intend to violate the

FDCPA. (ECF No. 56-4 at 132.) The preponderance of the evidence also shows that the error

was not made with fraud or deceit but was the result of an error in the software system. (Id. at

131–34.) Finally, the undisputed evidence—that is, Mr. Dye’s testimony regarding the software

program—establishes that DADCO had taken “reasonable precaution” in creating a system

designed to stop communications to certain homeowners in order to comply with the FDCPA.

Id.; Charbonneau, 611 F. Supp. 2d at 743. Plaintiff has failed to raise a genuine issue of material

fact regarding any element of this defense. Instead, his primary argument consists of a

conclusory statement that DADCO’s software system was “clearly not reasonably adapted” to

prevent the communication. (ECF No. 62 at 19.) The Court finds that, even if this

communication constituted a violation of the FDCPA, a preponderance of the evidence shows

that the violation was unintentional, was in error, that DADCO’s procedures are reasonably

adapted to avoid any such error. 15 U.S.C. § 1692k(c); Hartman, 569 F.3d at 614. Accordingly,

summary judgment in favor of Defendants is proper as to this theory of FDCPA liability for this

communication.

    2. March 28, 2016 Letter

        The second communication from DADCO that Plaintiff contends is misleading or deceptive

under the FDCPA is a March 9, 2016, letter from David Dye addressed to Angel Poynter of the

Poynter Law Firm, LLC. (ECF No. 60 at 6.) A copy of this letter is attached to Plaintiff’s Motion as

Exhibit R. (ECF No. 60-18.) Again, Plaintiff does not point to any particular text of this letter that

                                                      16
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 17 of 18 PAGEID #: 1378




he contends was itself misleading. Instead he asserts that any collection efforts for this Debt are

misleading because he does not owe the Debt. (ECF No. 60.) Defendants assert that nothing in the

letter is deceiving or misleading, and further note a split in authority in this Court as to the general

issue of whether a debt collector’s communication with an attorney is subject to FDCPA liability.

(ECF No. 56 at 22–25, citing Kline v. Mortgage Elec. Sec. Sys., 659 F. Supp. 2d 940 (S.D. Ohio

2009); Hagy v. Demers & Adams, LLC, No. 2:11-CV-530, 2011 WL 6091797 (S.D. Ohio Dec. 7,

2011).)

          In Kline, the Court adopted the Ninth Circuit’s approach as discussed in Guerrero v. RJM

Acquisitions LLC, 499 F. 3d 926, 936–37 (9th Cir. 2007 (per curium), and held that the FDCPA does

not govern communications between debt collectors and a debtor’s attorney. Kline, 659. F. Supp. at

947–49. In Hagy, the Court acknowledged this precedent but instead adopted the Seventh Circuit’s

approach as articulated in Evory v. RJM Acquisitions Funding LLC, 505 F.3d 769 (7th Cir. 2007),

reasoning that nothing in the text of the FDCPA excludes communications with counsel if the other

elements of an FDCPA claim are established. Hagy, 2011 WL 6091797, at *4–5.

          The Court today makes no finding as to this split in authority because, even if the FDCPA is

actionable against a debtor’s attorney, the undisputed facts as to this communication do not establish

an FDCPA violation. According to Evory, the Seventh Circuit opinion on which this Court in Hagy

found that the FDCPA does not exclude communications with a debtor’s attorney, courts should

employ a heightened “competent lawyer” standard to analyze this type of communication. Evory,

505 F.3d at 775 (“[A] representation by a debt collector that would be unlikely to deceive a

competent lawyer, even if he is not a specialist in consumer debt law, should not be actionable.”)

          Here, nothing in the March 28, 2016, could reasonably be construed as misleading or

deceptive, especially not to a competent lawyer. (See March 18, 2016 DADCO Letter, ECF No. 60-

18.) First, the letter is in response to a communication from Plaintiff’s counsel, Ms. Poynter, and

appears to follow a telephone conversation between the two attorneys. (Id.; March 9, 2016 Poynter
                                                        17
 Case: 2:16-cv-00944-EPD Doc #: 69 Filed: 09/08/20 Page: 18 of 18 PAGEID #: 1379




Letter, ECF No. 60-17.) In the letter, Ms. Poynter writes “to dispute the debt” because it is their

position that “COA assessments are personal debts belonging to homeowners.” (ECF No. 60-17.)

Ms. Poynter asks Mr. Dye to cease collecting on the Debt and lays out her legal theory of why the

Debt is not collectable from Plaintiff. (Id.) Mr. Dye’s response—the communication at issue here—

directly responds to that legal theory outlined by Plaintiff’s counsel and explains why Mr. Dye

believes the Debt to be collectable against Plaintiff. (ECF No. 60-18.) Again, the Court need not

make any conclusions as to the collectability of the Debt against Plaintiff because no reasonable jury

could conclude that the undisputed evidence, here, the March 18, 2016 DADCO letter in response to

Plaintiff’s counsel’s letter, is abusive, misleading, or deceptive. The responsive letter “would be

unlikely to deceive a competent lawyer,” and is therefore not actionable even if communications with

an attorney can implicate FDCPA liability. Evory, 505 F.3d at 775. Accordingly, Defendants are

entitled to judgment as a matter of law on the FDCPA claim.

                                       IV.     CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Summary Judgment (ECF No. 56) is

GRANTED and Plaintiff’s Motion for Partial Summary Judgment (ECF No. 60) is DENIED.

The Clerk is DIRECTED to enter judgment in favor of Defendants and to terminate this case.

        IT IS SO ORDERED.



Date: September 8, 2020                             /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                      18
